Appeal by the defendant from a judgment of the Supreme Court, Queens County (Bambrick, J.), rendered April 29, 1983, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Despite the defendant’s vigorous attack upon the conviction, we conclude that an affirmance is in order. While it is true that the four criteria outlined in People v Dawson (50 NY2d 311, 321, n 4) were not followed to the letter, the cross-examination by the prosecutor evoked answers substantially complying with three of them, and the fourth—familiarity with the means to make the information available to law enforcement authorities—may be inferred from the evidence. While the charge could have been better on the Dawson issue, under all the circumstances, we would not reverse on that basis.
The balance of the defendant’s contentions do not merit reversal. Lazer, J. P., Thompson, Niehoff and Kunzeman, JJ., concur.